Citation Nr: 0940627	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-12 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment received 
at Florida Hospital, Celebration on November 22, 2005. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  

In July 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg, 
Florida RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is in receipt of total disability for 
individual unemployability due to his service-connected 
disabilities. 

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  The treatment the Veteran received from Florida Hospital, 
Celebration on November 22, 2005 was for a medical emergency 
such that a reasonable person would believe that delay in 
seeking medical treatment would have been hazardous to life 
or health of the Veteran.

4.  Taking the Veteran to the closest VAMC would not have 
been considered reasonable by a prudent layperson based upon 
the reasonably perceived emergency.  






CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
services the Veteran received at Florida Hospital, 
Celebration are met.  38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. §§ 17.120 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Reimbursement of Medical Treatment from a Non-VA 
Facility

The Veteran is seeking payment or reimbursement of his 
medical treatment for a right rib injury at Florida Hospital, 
Celebration on November 22, 2005.  The Tampa, Florida VAMC 
denied the claim in March 2006 based on the determination 
that the Veteran's treatment was not considered emergent and 
VA facilities were feasibly available to provide care.  The 
Veteran appeals this decision. 

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
See 38 U.S.C.A. § 1703(a).  The evidence shows that the 
Veteran sought treatment at Florida Hospital Emergency 
Department on November 22, 2005 for a possible right rib 
fracture after falling on stairs.  The Veteran has not argued 
and the evidence does not show that prior authorization for 
the medical treatment was obtained.  Accordingly, as the 
evidence indicates that the services were not authorized by 
VA, it must be determined whether the Veteran is otherwise 
entitled to reimbursement for services not previously 
authorized.  See U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare Benefits Act, 38 U.S.C.A. § 1725.  See 
also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect on May 29, 
2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  A VA interim final rule implementing the new 
statute provides that its effective date is May 29, 2000, and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).  In this case, the service 
rendered occurred after the effective date of the Millennium 
Bill Act.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability; (4) For any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 
11 Vet. App. 45, 49 (1998).  The Board notes that on October 
10, 2008, S. 2162, designated as the Veterans' Mental Health 
and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veteran's 
mental health care and addresses other health care related 
matters.  Relevant to the instant case, the new law amends 38 
U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to 
discretionary the reimbursement of the reasonable value of 
emergency treatment of an eligible veteran furnished by a 
non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  Additionally, this amendment 
added a provision, which essentially expands one of the 
criteria that defines the meaning of "emergency treatment" 
to include treatment rendered until such time as the veteran 
can be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
Veteran because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

Upon review of record, the Veteran's treatment at Florida 
Hospital was not for a service-connected disability.  In this 
regard, the Board notes that the Veteran was treated for a 
right rib injury, and he is only service-connected for 
residuals of lumbosacral strain to include radiculopathy with 
giving way of left knee and muscle atrophy of the left leg.  
The treatment was also not for a non-service-connected 
disability having aggravated a service-connected disability.  
Additionally, there is no evidence that the Veteran is 
participating in a rehabilitation program. Nevertheless, the 
Board notes at the time the Veteran sought treatment he was 
in receipt of a total disability permanent in nature 
resulting from a service-connected disability.  As such, the 
Veteran meets the criteria of 38 C.F.R. § 17.120(a).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  Thus, the 
Veteran must also meet the requirements of section (b) and 
(c) of 38 C.F.R. § 17.120.

The Board notes that an emergency is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994).  Under 38 U.S.C.A. § 1728(c), the term 
"emergency treatment" has the meaning given such term in 38 
U.S.C.A. § 1725(f)(1).  That section notes that the tem 
"emergency treatment" means medical care or services 
furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable; 

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and 

(C) until (i) such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if-(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility. 

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part. 38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

In this case, the private medical records indicate that the 
medical treatment provided was emergent.  The Veteran 
presented to the emergency room at Florida Hospital on 
November 22, 2005, with severe pain of the right rib cage 
after falling on stairs three days prior to going to the 
emergency room.  At the July 2009 Board hearing, the Veteran 
testified that he fell on the stairs to his home causing 
extreme pain in his ribcage.  The pain started to increase in 
severity and it did not resolve after a few days, he feared 
that he had a severe injury and went to the emergency room at 
Florida Host pail.  The Veteran testified that he had 
difficulty breathing and he thought that he might have 
punctured his lung.  See Board hearing transcript at 6.  The 
private medical records show that the Veteran reported that 
the severity of the pain was rated 10 out of 10.  The Veteran 
was provided with Percocet for the pain, which the Veteran 
indicated reduced the pain to 8 out of 10.   An MRI revealed 
that the lungs demonstrated diffusely increased interstitium, 
acute versus chronic.  The MRI was suboptimum and the doctor 
could not exclude a fracture.  The clinical impression was a 
rib fracture.  As the evidence revealed that the Veteran had 
severe pain in his ribs, at the time he sought treatment the 
pain had increased in severity and he had difficulty 
breathing, the Board concludes that the Veteran was treated 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Thus, the remaining question is whether VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53 state that a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

The Board finds that a VA or federal facility was not shown 
to be feasibly available to the Veteran on November 22, 2005.  
At the July 2009 Board hearing, the Veteran testified that 
the nearest VA facility with an emergency room that was open 
at the time he sought medical treatment was the Tampa, 
Florida VAMC, which he was told was approximately a two hour 
drive.  The Veteran noted that he first called the Orlando 
VAMC; however, he received a record directing him to contact 
the Tampa VAMC.  See July 2009 Board hearing transcript at 5.  
When he called the Tampa VAMC, he was told to go to any 
emergency room.  Id.  This indicates that based on the 
Veteran's medical condition, it was not reasonable or 
practicable to have the Veteran drive all the way to Tampa, 
Florida to receive treatment.  The record also indicates 
Florida Hospital, Celebration was close to the Veteran's 
home.  Under these circumstances, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that VA facilities are not shown to be feasibly available to 
the Veteran on November 22, 2005. 
 
Based on the foregoing, the Board finds that the evidence 
supports payment or  reimbursement for the unauthorized 
private medical care received on November 22, 2005 at Florida 
Hospital, Celebration under the provisions of 38 U.S.C.A. § 
1728(a).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Florida Hospital, Celebration on 
November 22, 2005 is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


